Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 1 of 21 PageID 67




                      UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION


   PEDRO “PETE” BENEVIDES,                  :
       Petitioner,                          :
                                            : Case No. 6:17-cv-1944-Orl-31KRS
         v.                                 :          (6:13-cr-234-Orl-31KRS)
                                            :
   UNITED STATES OF AMERICA,                :
       Respondent.                          :


            RESPONSE IN OPPOSITION TO PETITIONER'S
                MOTION TO VACATE, SET ASIDE,
        OR CORRECT SENTENCE, PURSUANT TO 28 U.S.C. ' 2255

         Pursuant to 28 U.S.C. ' 2255, the Rules Governing Section 2255

   Proceedings, and this Court's Order dated April 26, 2018, the United States

   responds in opposition to Pedro “Pete” Benevides’ (Benevides) motion to

   vacate, set aside, or correct sentence as follows.

   I.    STATEMENT OF CASE

         On September 19, 2013, a federal grand jury returned a nineteen count

   indictment charging Benevides with one count of conspiracy to commit bank

   fraud, in violation of 18 U.S.C. § 1349 (Count One), nine counts of bank

   fraud, in violation of 18 U.S.C. § 1344 (Counts Two through Ten), and nine
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 2 of 21 PageID 68




   counts of false statements to a federally-insured financial institutions, in

   violation of 18 U.S.C. § 1014 (Counts Eleven through Nineteen). Doc. cr-1. 1

         On July 14, 2014 2, Benevides pled guilty to conspiracy to commit bank

   fraud, in violation of 18 U.S.C. § 1349 (Count One), pursuant to a written plea

   agreement with the United States. 3 Docs. cr-48, 49, 56, 58.

         On April 14, 2015, this Court sentenced Benevides to 108 months in

   federal prison, followed by 3 years of supervised release, and a forfeiture

   money judgment of $44,059,595. Docs. cr-87, 91, 92. On June 24, 2015, the

   Court held a restitution hearing, and by separate order on July 9, 2015, the

   Court ordered that Benevides pay over $10 million in restitution. Docs. cr-

   121, 127.

         Benevides timely appealed his sentence, arguing that the United States

   violated the terms of his plea agreement. However, the Eleventh Circuit



   1
    Docket references to Benevides’ underlying criminal case are denoted herein
   as "Doc. cr-__," while docket references to the instant civil proceeding are
   denoted herein as "Doc. cv-__."
   2 A second plea agreement was filed at Doc. cr-58 and a hearing was
   scheduled on July 15, 2014, because the original plea agreement incorrectly
   listed 21 counts. The new plea agreement and the hearing clarified and
   affirmed that Benevides was aware that there were only 19 counts and that
   counts 2-19 would be dismissed by the United States.
   3
     All of the remaining counts were dismissed pursuant to the written plea
   agreement. Doc. cr-58 at 2.

                                            2
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 3 of 21 PageID 69




   affirmed his sentence on May 27, 2016. Doc. cr-134. Finally, Benevides

   filed a writ of certiorari with the United States Supreme Court, which the Court

   denied on November 14, 2016. Doc. cr-140.

         On November 13, 2017, Benevides filed the instant section 2255

   motion. Doc. cv-1. Benevides cites two grounds for relief in his section

   2255 motion. First, that trial counsel was ineffective by advising him to

   stipulate to a forfeiture amount of $44,059,585. Second, trial counsel was

   ineffective because trial counsel advised him that he would serve a minimal

   prison sentence, retain $3 million, and retain a Lamborghini.

         On April 26, 2018, the Court ordered the United States to file a

   response to the section 2255 motion within 90 days from the date of the Order.

   Doc. cv-4. However, on July 16, 2018, and August 31, 2018, the United

   States filed motions for extension of time to file the response 4, which the Court

   subsequently granted. Docs. cv-6, 7, 8, 9, and 10. Therefore, the response is

   currently due on October 29, 2018. Doc. cv-10.




   4 The United States filed both extensions in good faith in order to obtain a
   judicial waiver of the attorney-client privilege so that trial counsel, Charles
   Greene, could provide an affidavit to rebut Benevides’ allegations. That
   affidavit is attached as Exhibit A.

                                            3
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 4 of 21 PageID 70




          Because Benevides first ground for relief is not cognizable and is

   procedurally defaulted and he cannot establish either deficient performance or

   prejudice for either ground for relief, his claims of ineffective assistance of

   counsel must be denied.

   II.    STATEMENT OF FACTS

          According to the factual basis in Benevides’ plea agreement, beginning

   in 2005 and continuing until September 2008, Benevides conspired with others

   to execute, or attempt to execute, a scheme to obtain money and funds owned,

   or under the control, of several different federally insured banks by means of

   materially false and fraudulent representations, in violation of 18 U.S.C. §§

   1344 and 1349.

          Generally, and without detailing every aspect of the fraudulent scheme

   or limiting the United States’ ability to assert additional facts as necessary, the

   fraudulent scheme operated as follows:

          Benevides controlled at least seven Florida companies, which operated

   in the Middle District of Florida. As part of this conspiracy, Benevides

   obtained funds, loans, mortgages, and lines of credit from several federally-

   insured financial institutions. In order to obtain these funds, Benevides, or

   others working on his behalf, submitted documents to these financial


                                            4
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 5 of 21 PageID 71




   institutions that contained materially false and fraudulent representations

   regarding the income and assets of the person or entity in whose name

   Benevides sought to obtain the funds. The affected financial institutions

   relied on these fraudulent representations when they provided funds to

   Benevides, or others acting on his behalf.

          In total, Benevides obtained approximately 20 loans, mortgages, and

   lines of credit, totaling approximately $44,059,565. Benevides used these

   funds for his own purposes. In addition, the total loss attributable to

   Benevides was between $2,500,000 and $20,000,000. Finally, Benevides

   derived more than $1,000,000 in gross receipts from at least one of the affected

   financial institutions.

          A more thorough explanation of Benevides’ fraud is found in his plea

   agreement, the Pre-Sentence Investigation Report, and the sentencing

   memorandum of the United States. Docs. cr- 48, 58, 73, 77.

   III.   MEMORANDUM OF LAW

          A.     TIMELINESS

          Benevides’ conviction became final on November 14, 2016, when the

   United States Supreme Court denied his writ of certiorari. See Clay v. United

   States, 537 U.S. 522, 527, 123 S.Ct. 1072, 155 L.Ed.2d 88 (2003). As such,


                                          5
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 6 of 21 PageID 72




   Benevides had until November 13, 2017, to file his section 2255 motion.

   Benevides filed his motion on November 13, 2017. Thus, his motion is

   timely. See 28 U.S.C. § 2255(f)(1).

         B.     COGNIZABILITY

         Benevides’ claims regarding forfeiture are not cognizable. Section 2255

   authorizes an attack on a sentence on four grounds: (1) it was imposed in

   violation of the Constitution or laws of the United States; (2) it was imposed

   without jurisdiction; (3) it exceeds the maximum authorized by law; or (4) it is

   otherwise subject to collateral attack. 28 U.S.C. § 2255. A challenge to a

   forfeiture money judgment is not cognizable in a § 2255 proceeding. Saldana

   v. United States, 273 F.App’x 842, 844 (11th Cir. 2008); Gonzalez v. United States,

   No. 2:09-cv-786-FtM-29DNF, 2:05-cr-119-FtM-29DNF, 2011WL 5080343

   (M.D. Florida October 25, 2011), *7. Therefore, Benevides’ first ground for

   relief must be denied.

         C.     PROCEDURAL DEFAULT

         “Under the procedural default rule, a defendant generally must advance

   an available challenge to a criminal conviction or sentence on direct appeal or

   else the defendant is barred from presenting that claim in a § 2255

   proceeding.” Lynn v. United States, 365 F.3d 1225, 1234 (11th Cir. 2004) (citing


                                            6
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 7 of 21 PageID 73




   McCoy v. United States, 266 F.3d 1245, 1258 (11th Cir. 2001)). Claims that are

   ripe for direct appeal but not raised are procedurally defaulted, and may not be

   raised for the first time in a motion to vacate under section 2255. Lynn, 365

   F.3d at 1234. “This rule generally applies to all claims, including

   constitutional claims.” Id. (citing Reed v. Farley, 512 U.S. 339, 354 (1994)).

         A movant may avoid a procedural default either by showing (1) cause

   for and prejudice from the default, or (2) that “a constitutional violation has

   probably resulted in the conviction of one who is actually innocent.” Lynn,

   365 F.3d at 1234 (quoting Murray v. Carrier, 477 U.S. 478, 496 (1986)).

   Benevides does not invoke the “actual innocence” exception in his motion.

         With respect to cause and prejudice, “to show cause for procedural

   default, [a movant] must show that some objective factor external to the

   defense prevented [him] or his counsel from raising his claims on direct appeal

   and that this factor cannot be fairly attributable to [the movant’s] own

   conduct.” Lynn, 365 F.3d at 1235 (citing Smith v. Jones, 256 F.3d 1135, 1145

   (11th Cir. 2001)). The movant must also show that “actual prejudice” resulted

   from the claims’ not being raised on direct appeal. Lynn, 365 F.3d at 1234

   (citing Bousley v. United States, 523 U.S. 614, 622 (1998)).

         Arguably, Benevides’ has attempted to show that he was “actually


                                            7
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 8 of 21 PageID 74




   prejudiced” by claiming that the forfeiture violated the Eighth Amendment’s

   protection against excessive fines. However, Benevides has not, and cannot,

   argue that an objective factor prevented him from arguing that forfeiture was

   improper on direct appeal. In addition, as noted below in more detail, the

   forfeiture money judgment did not violate the Eighth Amendment’s ban on

   excessive fines because Benevides cannot satisfy the proportionality test.

         D.     MERITS

                The benchmark for judging any claim of ineffective assistance of

   counsel, however, is whether counsel's conduct so undermined the proper

   functioning of the adversarial process that the trial cannot be relied on as

   having produced a just result. Strickland v. Washington, 466 U.S. 668, 686

   (1984). Ineffectiveness of counsel may be grounds for vacating a conviction if

   (1) counsel's performance fell below an objective standard of reasonable

   professional assistance and (2) the defendant was prejudiced by the deficient

   performance. Strickland, 466 U.S. at 687-88, 694. "There is no reason for a

   court deciding an ineffective assistance claim . . . to address both components

   of the inquiry if the defendant makes an insufficient showing on one."

   Strickland, 466 U.S. at 697.

         For performance to be deficient, it must be established that, in light of


                                           8
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 9 of 21 PageID 75




   all the circumstances, counsel's performance was outside the wide range of

   professional competence. See Strickland, 466 U.S. at 690. When reviewing

   counsel's decisions, "the issue is not what is possible or 'what is prudent or

   appropriate, but only what is constitutionally compelled.’" Chandler v. United

   States, 218 F.3d 1305, 1313 (11th Cir. 2000) (en banc) (quoting Burger v. Kemp,

   483 U.S. 776 (1987)). Indeed, "counsel cannot be adjudged incompetent for

   performing in a particular way in a case, as long as the approach taken 'might

   be considered sound trial strategy.’" Id. (quoting Darden v. Wainwright, 477

   U.S. 168 (1986)).

         When advancing an ineffective assistance of counsel claim, a petitioner

   must identify the specific acts or omissions that he claims were not the result

   of reasonable professional judgment. Strickland, 466 U.S. at 690. Thus,

   when a petitioner makes an ineffective assistance of counsel claim, but merely

   advances vague and conclusory assertions absent any record citations, that

   claim may be dismissed without a hearing. Tejada v. Dugger, 941 F.2d 1551,

   1559 (11th Cir. 1991).

                1.     Ineffective Assistance Related to Forfeiture Stipulation

         Benevides alleges that trial counsel was ineffective because he advised

   Benevides to stipulate to a forfeiture of $44 million in his plea agreement.


                                           9
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 10 of 21 PageID 76




   Specifically, Benevides contends that trial counsel did not advise him of the

   following: (1) that “the statutory maximum for bank fraud is $1 million”; (2)

   the stipulated forfeiture was unconstitutionally excessive; and (3) the forfeiture

   amount was not derived from the charged offenses. Benevides is wrong for

   the reasons that follow.

         There is no statutory maximum for a forfeiture money judgment. The

   statutory maximum that Benevides refers to is the statutory maximum for a

   fine. Benevides claims that the forfeiture money judgment amounted to a

   fine under United States v. Bajakajian, 524 U.S. 321, 327 (1998).

   But Benevides is simply wrong.

         In Bajakajian, the Supreme Court stated that the “proportionality test” is

   the appropriate test when analyzing whether a forfeiture amounts to an

   Excessive Fine. The proportionality test simply provides that “the amount of

   the forfeiture must bear some relationship to the gravity of the offense that it is

   designed to punish…a punitive forfeiture violates the Excessive Fines Clause if

   it is grossly disproportional to the gravity of a defendant’s offense.”

   Bajakajian, 524 U.S. at 2036. Here, Benevides was charged with, and pled

   guilty to, conspiracy to commit bank fraud based on procuring approximately

   20 different loans from various financial institutions totaling over $44 million.


                                           10
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 11 of 21 PageID 77




   Doc. cr-1. Therefore, the stipulated forfeiture amount of $44 million is

   directly proportional to the charged offense and does not amount to a

   violation of the Excessive Fines Clause.

          But this case is complicated by the history of all of the investigations

   involving Benevides, including a separate 2009 civil forfeiture 5 case. See

   United States v. Assets Described in “Attachment A” to the Verified Complaint for

   Forfeiture In Rem, 6:09-cv-1852-Orl-28GJK. As trial counsel explains in his

   affidavit, Benevides entered into a separate “Consent to Forfeiture” in the

   2009 civil forfeiture proceeding. See Exhibit A at 5. In that “Consent to

   Forfeiture”, Benevides agreed to forfeit over $39 million in property. Id.

   Therefore, at first blush, since the amounts at issue are generally similar, the

   2009 civil forfeiture and the instant criminal case appear to be related;

   however, they were separate and distinct actions. The issue was somewhat

   further complicated because the United States agreed to accept the property

   that was forfeited in the 2009 civil forfeiture as partial satisfaction of the 2013

   criminal case, which left a balance of approximately $4.8 million.


   5
     Benevides is foreclosed from objecting, or attacking the 2009 civil forfeiture
   proceeding and the “Consent to Forfeiture” in this proceeding. See Salom v.
   United States, No. 10-23394-Civ-Martinez, 2011 WL 13295440, *16 (S.D.
   Florida April 25, 2011), citing United States v. Udell, 1997 WL 770390, *2 (9th
   Cir. 1997).

                                            11
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 12 of 21 PageID 78




   Nevertheless, the cases were separate and distinct and the $44 million

   stipulated forfeiture in the 2013 criminal case was directly related to the loans

   at issue in the 2013 criminal case. The fact that the United States agreed to

   accept the 2009 civil forfeiture as partial satisfaction does not, and should not

   imply that the matters were related.

          Trial counsel also makes clear that the government’s decision to give

   Benevides credit in the criminal forfeiture for the funds obtained in the

   separate 2009 civil case was a turning point in the negotiations. This decision

   resulted in Benevides only being responsible for a money judgment of $4.8

   million. Trial counsel provided, “[t]he agreement with respect to the

   forfeiture action was a material part of the plea deal in the bank fraud

   case…Everything was explained to Mr. Benevides and it made sense to him

   then.” Exhibit A at 6.

          As such, the stipulated forfeiture of $44 million cannot violate the

   Eighth Amendment’s Excessive Fines Clause because it is directly

   proportionate to the charged offense. Therefore, the statutory maximum fine

   of $1 million 6 is inapplicable. Further, as trial counsel’s affidavit illustrates,


   6
     18 U.S.C. § 3571(d) provides for an alternative fine based on gain or loss and
   specifically states, “If any person derives pecuniary gain from the offense, or if
   the offense results in pecuniary loss to a person other than the defendant, the

                                            12
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 13 of 21 PageID 79




   the decision to enter into this stipulation was sound trial strategy and cannot

   be deemed ineffective assistance of counsel.

         2.     Ineffective Assistance Related to Sentence

         Once again, as trial counsel’s affidavit illustrates, the Benevides

   investigation has a long, and perhaps tortured, history involving criminal and

   civil investigations at the state and federal level. Nevertheless, based on the

   plea agreement, the plea colloquy administered by Judge Spaulding, and the

   affidavit provided by trial counsel it is clear that both Judge Spaulding and

   trial counsel advised Benevides that the ultimate sentence that would be

   imposed would be decided solely by this Court. In addition, any promise that

   Benevides would actually have money and a Lamborghini returned to him if

   he pled guilty is belied by the plea agreement, the consent to forfeiture in the

   2009 case, and all of the surrounding circumstances.

         First, Benevides plea agreement provides, “the sentence will be

   determined solely by the Court, with the assistance of the United States

   Probation Office. Defendant further understands and acknowledges that any

   discussions between defendant or defendant’s attorney and the attorney or


   defendant may be fined not more than the greater of twice the gross gain or
   twice the gross loss.” Therefore, the statutory maximum fine for this offense
   would actually be $88 million.

                                           13
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 14 of 21 PageID 80




   other agents for the government regarding any recommendations by the

   government are not binding on the Court and that, should any

   recommendations be rejected, defendant will not be permitted to withdraw

   defendant’s plea pursuant to this plea agreement.” Docs. cr- 48 at 21-22, 58

   at 21-22. In addition, the plea agreement included a recommendation for a

   guideline sentence. Specifically, the plea agreement provides, “such a

   recommendation is not binding on the Court and that, if it is not accepted by

   this Court, neither the United States nor the defendant will be allowed to

   withdraw from the plea agreement, and the defendant will not be allowed to

   withdraw from the plea of guilty.” Id. at 3. Therefore, Benevides was on

   notice since he signed his plea agreement and adopted it at his change of plea

   hearing that no one knew what his sentence would be prior to this Court

   pronouncing it at sentencing. Doc. cr-70 at 12. And further, that Benevides

   could not withdraw his plea if his sentence was more severe than anticipated.

   Id. at 16.

          During the change of plea hearing, Judge Spaulding methodically went

   through Benevides’ plea agreement. Specifically, the change of plea hearing

   included an extensive discussion regarding the possible penalties that

   Benevides faced, including the sentencing guidelines and the forfeiture


                                         14
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 15 of 21 PageID 81




   proceedings. For example, the following exchange took place:

                Court: Mr. Greene is a very experienced criminal defense
         attorney. I’m confident he’s given you his best estimate of the
         sentencing guideline range, but he can’t know for sure until the
         report is done and the objections are ruled on.

               So it’s important for you to understand that if the
         sentencing guideline range or the sentence is something different
         than you expect it to be, you would not be allowed to withdraw
         your guilty plea for that reason.

                Is that clear?

                Defendant: Yes, ma’am.

   Id. at 27. Then, with regard to forfeiture, the following exchange took place:

                 Court: In paragraph 15 on page nine, you agreed to
         forfeit to the United States all money or property gained during
         the commission of the offense or used during the offense.
         Specifically, you agreed to entry of a money judgment against
         you in the amount of $44,059,585, which amount represents the
         proceeds obtained as a result of the conspiracy to commit bank
         fraud charged in Count One.

                 You also individually and on behalf of the entities listed on
         the bottom of page nine and the top of page ten agree to
         withdraw your claims to assets that are subject to forfeiture in a
         case styled United States versus Assets described in Attachment A, case
         number 6:09-cv-1852-Orlando-28GJK. And those assets are
         listed on page ten through the top of page 15 of the Plea
         Agreement.

   Id. at 19. After a brief exchange regarding a company that Benevides no

   longer had an interest in the Court continued:


                                           15
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 16 of 21 PageID 82




                 Court: Mr. Benevides, an argument can be made under
          the law that if the person is required to forfeit money or property
          and then is also sentenced in a criminal case, that the
          combination of the two can violate certain Constitutional,
          statutory rights, including the excessive fine clause [sic] of the
          Constitution.

                 Under the Plea Agreement, you are saying that you will
          give up all of those rights and arguments that could be made as a
          result of the extensive forfeitures plus the criminal sentencing.

                 Have you had a chance to talk to your lawyers about those
          rights you’re willing – you are giving up under this Plea
          Agreement?

                   Defendant: Yes.

                   Court:   And are those rights you’re willing to give up?

                   Defendant: Yes, ma’am.

   Id. at 20-21.

          Finally, trial counsel’s affidavit also discussed Benevides’ claims. Trial

   counsel provided:

                 As a matter of habit and custom, I do not, in any federal
          criminal case in which I represent a defendant, ever represent that
          he or she will receive a particular sentence or otherwise
          guarantee any particular outcome. Rather, I am careful to
          advise my clients, in advance of any plea colloquy where the
          issue will also be addressed, that the sentence which will be
          imposed is a matter for the discretion of the trial judge, limited
          only by the record facts, federal statutes, and the United States
          Constitution. I did not violate or deviate from that habit and
          custom when I represented Mr. Benevides.


                                          16
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 17 of 21 PageID 83




                I never told Mr. Benevides that he would receive any
         particular sentence. I carefully went over the applicable
         guidelines and statutes with him, told him what the maximum
         could be, what the probable guideline ranges were, and how we
         might work to get the range down. I may have at some time told
         Mr. Benevides that, if his cooperation went as expected, he
         would receive a relatively short sentence in comparison to most
         people I represent in federal court and in comparison to what the
         government had been seeking before we made a plea deal. But I
         did not make that statement in a vacuum or without explaining
         in detail what I meant. I definitely told him he would be
         imprisoned, what my best estimates of the guidelines were, and
         how he could reduce his prion time, i.e., by rendering
         “substantial assistance.” Ultimately, the Probation Office
         scored the case as I expected and, had Mr. Benevides not
         violated the Plea Agreement 7, in my opinion he would have
         received a “relatively nominal” sentence.

   Exhibit A, at 4 (emphasis in original).

         With regard to the allegation that trial counsel informed Benevides that

   he could keep a Lamborghini or any money, trial counsel provides in his

   affidavit, “[i]n all events, when we were discussing whether he wanted to

   make the plea deal, I never told Mr. Benevides he could keep anything.

   Indeed, I told him I thought he would lose everything.” Id. at 7.

         Based on all of the above, Benevides cannot establish deficient


   7 The United States contended at sentencing that Benevides violated his plea
   agreement and argued that he should not receive acceptance of responsibility.
   This Court disagreed and awarded Benevides two levels for acceptance of
   responsibility but the third level was not awarded based on the United States’
   failure to request it.

                                             17
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 18 of 21 PageID 84




   performance by trial counsel. At all times, trial counsel acted in Benevides’

   best interest and negotiated a plea that gave Benevides the best chance at

   success. All of the decisions regarding the stipulated forfeiture and the

   agreement to consent to that forfeiture potentially saved Benevides $40

   million. In addition, there is no evidence, apart from Benevides’ self-serving

   allegations, to suggest that trial counsel ever told Benevides that he would

   receive any money or a Lamborghini. Since Benevides cannot establish

   deficient performance his claim of ineffective assistance of counsel must fail.

         However, even if we assume for the sake of argument that trial

   counsel’s performance was deficient, Benevides cannot establish prejudice.

   The decision to incorporate the 2009 “Consent to Forfeiture” into the instant

   criminal case was a coup for Benevides. Without that agreement by trial

   counsel Benevides would have been on the hook for an additional $40 million.

   Instead, Benevides was only on the hook for an additional $4.8 million as a

   forfeiture money judgment. With respect to the Lamborghini at issue, after

   initially seizing it, the United States relinquished control of the Lamborghini

   to other entities that had a superior interest in the vehicle. See Exhibit A at

   30. Finally, all of the available evidence indicates that trial counsel never

   promised Benevides that he would receive the Lamborghini or that the United


                                          18
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 19 of 21 PageID 85




   States would reimburse him $3 million. In fact, even the idea that the United

   States would in effect refund or reimburse a defendant for pleading guilty is

   ludicrous.

          Accordingly, the Court should dismiss Benevides’ Motion.

   IV.    STATEMENT ON NEED FOR AN EVIDENTIARY HEARING

          Benevides is not entitled to an evidentiary hearing. A petitioner has

   the burden of establishing the need for an evidentiary hearing and he will be

   entitled to a hearing only if his allegations, if proved, would establish his right

   to collateral relief. Birt v. Montgomery, 725 F.2d 587, 591 (11th Cir. 1984) (en

   banc). No hearing is required when the record establishes that a section 2255

   claim lacks merit. See United States v. Lagrone, 727 F.2d 1037, 1038 (11thCir.

   1984). Here, Benevides has not established any basis for an evidentiary

   hearing because his motion utterly lacks merit. Accordingly, no evidentiary

   development is needed for this Court to resolve the purely legal issues

   presented by his motion.




                                           19
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 20 of 21 PageID 86




         THEREFORE, Benevides= section 2255 motion should be denied

   because the claims are not cognizable, Benevides has procedurally defaulted

   them, and they lack merit.

                                         Respectfully submitted,

                                         MARIA CHAPA LOPEZ
                                         United States Attorney


                                   By:   s/ Shawn P. Napier
                                         Shawn P. Napier
                                         Assistant United States Attorney
                                         USA No. 132
                                         400 West Washington Street, Suite 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7643
                                         E-Mail:    Shawn.Napier@usdoj.gov

   DATE: October 26, 2018




                                         20
Case 6:17-cv-01944-GAP-KRS Document 11 Filed 10/26/18 Page 21 of 21 PageID 87




   Pedro “Pete” Benevides v. United States           Case No. 6:17-cv-1944-Orl-31KRS


                             CERTIFICATE OF SERVICE

          I hereby certify that on October 26, 2018, a true and correct copy of the

   foregoing document was filed in the CM/ECF system and provided by

   electronic filing to the following participant:

      Matthew R. McLain, Esq.
      McLain Law, P.A.
      2170 West State Road 434, Suite 216
      Longwood, FL 32779



                                         s/ Shawn P. Napier
                                         Shawn P. Napier
                                         Assistant United States Attorney
                                         USA No. 132
                                         400 West Washington Street, Suite 3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7643
                                         E-mail: Shawn.Napier@usdoj.gov




                                           21
